 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 1 of 12 PageID #: 67




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

LUKE A. HOLLEY                                §
                                              §
        Plaintiff,                            §
                                              §
v.                                            §      Case No. 5:20-cv-00093-RWS-CMC
                                              §
Dr. MARK T. ESPER, in his                     §
official capacity as Secretary of Defense     §
                                              §
        Defendant.                            §

                     DEFENDANT’S ORIGINAL ANSWER AND DEFENSES
                             TO PLAINTIFF’S COMPLAINT

        Defendant, Mark T. Esper, Secretary of Defense (hereinafter “Defendant”), by and

through undersigned counsel, answers Plaintiff’s Original Complaint (hereinafter “Complaint”)

subject to the following defenses:

        1.      Defendant asserts and does not waive the Rule 12(b)(1) defense of lack of

        subject-matter jurisdiction.

        2.      Defendant asserts and does not waive the Rule 12(b)(6) defense of failure to state

a claim upon which relief may be granted.

                                            ANSWER

        Defendant answers the allegations contained in Luke A. Holley’s (“Plaintiff”)

Complaint by reference to paragraph numbers as follows:

        1.      Defendant admits that Plaintiff is an individual. The Defendant does not have

sufficient knowledge or information to affirm Plaintiff’s residence. Defendant admits that

Plaintiff was an employee of the Defense Logistics Agency (“DLA”) and that DLA is a federal

agency and component of the Department of Defense (“DOD”). Defendant admits that Plaintiff



Holley v. Mark T. Esper
Original Answer and Defenses                                                                 Page 1
 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 2 of 12 PageID #: 68




worked for DLA at the distribution facility physically located within the Red River Army Depot

(“RRAD”) in Bowie County, Texas. Except as expressly admitted, Defendant denies the

remaining allegations of Paragraph 1.

        2.      Defendant admits that the proper defendant, in a lawsuit brought under the

Rehabilitation Act, is the head of the department, agency, or unit, as appropriate. Defendant

denies that Mark Esper, is the Assistant Secretary of Defense. Secretary Esper is the Secretary of

Defense for the United States of America. Defendant admits that Secretary Esper may be served

with process by delivering a copy of the summons and complaint to the Honorable Paul C. Ney,

Jr., General Counsel of the Department of Defense, 3030 Defense Pentagon, Washington, D.C.

20301-3030 and/or mailing a copy of the summons and complaint by certified mail to Dr. Mark

T. Esper, Secretary of Defense, 1000 Defense Pentagon, Washington, D.C. 20301-1000. Except

as expressly admitted, Defendant denies the remaining allegations of Paragraph 2.

        3.      The third paragraph of the Complaint is a jurisdictional allegation, to which no

response is required. If a response is required, Defendant denies that jurisdiction exists over any

claim not properly administratively exhausted. Except as expressly admitted, Defendant denies

the remaining allegations of paragraph 3.

        4.      The fourth paragraph of the Complaint is a jurisdictional allegation, to which no

response is required. If a response is required, Defendant admits that Plaintiff worked for DLA

at the RRAD in Bowie County, Texas which falls within the Eastern District of Texas. Except as

expressly admitted, Defendant denies the remaining allegations of paragraph 4.

        5.      Defendant admits that Plaintiff was employed by DLA in March of 2019, and

continuing thereafter. Paragraph 5 contains conclusions of law to which no response is required.

To the extent that the allegations are deemed factual in nature by the Court, Defendant denies



Holley v. Mark T. Esper
Original Answer and Defenses                                                                  Page 2
 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 3 of 12 PageID #: 69




that Plaintiff was subjected to systematic discrimination, harassment, and retaliation because of

his alleged disability and because he allegedly engaged in protected activity. Defendant admits

that Plaintiff requested a reasonable accommodation. Defendant admits that Plaintiff timely

initialed informal counseling with the Equal Employment Opportunity (“EEO”) counselor at

DLA Red River. Defendant denies that on June 12, 2019, that DLA discriminated against,

retaliated or harassed Plaintiff. Defendant admits that Plaintiff filed a formal complaint of

discrimination with the DLA EEO office in New Cumberland, Pennsylvania. Defendant admits

that DLA EEO in New Cumberland, Pennsylvania could not complete its investigation of the

formal complaint within the time frame allotted. Defendant admits Plaintiff had the right to file

a civil action in the United States District Court when the formal investigation was not

completed within the allotted timeframe. Except as expressly admitted, Defendant denies the

remaining allegations of Paragraph 5.

        6.      Defendant admits that as of January 22, 2015, Plaintiff had a service disability

rating of 60%. Any disability rating 30% or more, entitles a veteran to receive a 10 point hiring

preference. This means that 10 points are added to the passing examination score or rating of a

veteran who has a compensable service-connected disability. Plaintiff served in the Coast Guard

from November 19, 2002 through April 18, 2007. Defendant does not have sufficient knowledge

or information to affirm Plaintiff’s medical history. Except as expressly admitted, Defendant

denies the remaining allegations of Paragraph 6.

        7.      Defendant admits that Plaintiff was hired under the Federal Governments

Excepted Service hiring authority, specifically the veteran readjustment authority. Appointments

in the Excepted Service are civil service appointments within the Federal Government that do not

confer competitive status. On June 25, 2018, Plaintiff was hired to work as a Distribution



Holley v. Mark T. Esper
Original Answer and Defenses                                                                    Page 3
 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 4 of 12 PageID #: 70




Process Worker WG-6901-05 at DLA’s RRAD distribution facility near Texarkana, Texas.

Plaintiff is a 10 point veteran’s preference eligible veteran. Except as expressly admitted,

Defendant denies the remaining allegations of Paragraph 7.

        8.      Defendant admits that Plaintiff worked at the DLA Distribution Red River Texas

Distribution Operations Division from June 25, 2018 through October 2018. As a Distribution

Process Worker WG-6901-05, Plaintiff’s duties included operating a fork lift. Defendant does

not have sufficient knowledge or information to affirm Plaintiff’s medical condition or

disabilities associated with the alleged injuries to Plaintiff’s back. Except as expressly admitted,

Defendant denies the remaining allegations of Paragraph 8.

        9.      Defendant admits that on December 6, 2018, Plaintiff requested a reasonable

accommodation due to a previous back injury. Plaintiff stated that he was experiencing pain due

to the amount of time he spent operating a fork lift. As an accommodation, Plaintiff requested to

be considered for the Disability Program Director or Disability Program Manager Position, or

positions in the maintenance department, wood shop or to work as a mechanic. Additionally, the

Plaintiff requested to stretch at the gym for one hour mid-day. Except as expressly admitted,

Defendant denies the remaining allegations of Paragraph 9.

        10.     Denied. DLA hired Plaintiff under excepted appointment authority. Plaintiff has

a service connected disability rating over 30% which entitled him to a 10 points veterans hiring

preference. Defendant requested Plaintiff provide medical documentation in support of the

reasonable accommodation request. Except as expressly admitted, Defendant denies the

remaining allegations of Paragraph 10.

        11.     Defendant does not have sufficient knowledge or information to affirm that a

Certificate of Medical Examination was requested or the dates of any such request. Plaintiff



Holley v. Mark T. Esper
Original Answer and Defenses                                                                   Page 4
 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 5 of 12 PageID #: 71




provided documentation from Hope Urgent Care, PLLC dated December 3, 2018, with his

request for a reasonable accommodation. On December 6, 2018, DLA approved an interim

accommodation that was in effect for 60 days or the day Plaintiff provided adequate medical

documentation. Except as expressly admitted, Defendant denies the remaining allegations of

Paragraph 11.

        12.     Defendant does not have sufficient information to affirm that Plaintiff returned

completed medical forms to DLA on February 5, 2019. Defendant does not have sufficient

knowledge or information to affirm Plaintiff’s medical history or diagnosis. Defendant admits

that Plaintiff was not required to (1) lift heavy items over 20 pounds; (2) operate a fork lift for

more than four hours per day; or (3) squat or bend for more than two hours per day. Except as

expressly admitted, Defendant denies the remaining allegations of Paragraph 12.

        13.     Denied.

        14.     Paragraph 14 contains conclusions of law to which no response is required. To

the extent that the allegations are deemed factual in nature by the Court, Defendant admits that

Plaintiff applied for various positions with DLA from January 2019 through April 2019. Except

as expressly admitted, Defendant denies the remaining allegations of Paragraph 14.

        15.     Paragraph 15 contains conclusions of law to which no response is required. To the

extent the allegations are deemed factual in nature by the Court, Defendant admits that Plaintiff

requested a new pair of work boots and that request was denied. Except as expressly admitted,

Defendant denies the remaining allegations of Paragraph 15.

        16.     Paragraph 16 contains conclusions of law to which no response is required. To

the extent the allegations are deemed factual in nature by the Court, Defendant denies Plaintiff




Holley v. Mark T. Esper
Original Answer and Defenses                                                                    Page 5
 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 6 of 12 PageID #: 72




was assigned to a position that forced him to violate lifting, squatting, and bending restrictions.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 16.

        17.     Defendant admits that at Plaintiff’s request he was re-assigned to different

positions within the DLA Distribution Facility. On June 12, 2019, Plaintiff began informal

counseling with an EEO Counselor at DLA. Except as expressly admitted, Defendant denies the

remaining allegations of Paragraph 17.

        18.     Defendant admits that during a work meeting on or about June 20, 2019 a co-

worker questioned management about staffing. Defendant does not have sufficient knowledge or

information to affirm that a co-worker asked, “Why do we always get disabled people over here

to help us out?” We need abled bodied people working here.” Except as expressly admitted,

Defendant denies the remaining allegations of Paragraph 18.

        19.     Defendant does not have sufficient information or knowledge to affirm that

Plaintiff was placed on a special two-week detail. Except as expressly admitted, Defendant

denies the remaining allegations of Paragraph 19.

        20.     Paragraph 20 contains conclusions of law to which no response is required. To

the extent the allegations are deemed factual in nature by the Court, Defendant denies

confiscating a radio, fan, and ergonomic chair that belonged to the Plaintiff. Defendant admits

that Plaintiff was instructed to complete a reasonable accommodation request for an ergonomic

chair. Except as expressly admitted, Defendant denies the remaining allegations of Paragraph

20.

        21.     Denied.

        22.     Paragraph 22 contains conclusions of law to which no response is required. To

the extent the allegations are deemed factual in nature by the Court, Defendant admits that



Holley v. Mark T. Esper
Original Answer and Defenses                                                                   Page 6
 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 7 of 12 PageID #: 73




Plaintiff filed a formal complaint of discrimination with the DLA EEO Office in New

Cumberland, Pennsylvania. Except as expressly admitted, Defendant denies the remaining

allegations of Paragraph 22.

        23.     Denied.

        24.     Paragraph 24 re-alleges and incorporates allegations set forth in paragraph 1

through 24 and does not require a response.

        25.     Paragraph 25 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 25.

        26.     Paragraph 26, contains conclusions of law to which no response is required. To

the extent that the allegations are deemed factual in nature by the court, Defendant admits that

Plaintiff has a service connected disability compensation rating from the Department of Veterans

Affairs (hereinafter “VA”). DLA hired Plaintiff under the federal governments excepted

appointment authority. The Defendant does not have sufficient knowledge or information to

affirm Plaintiff’s current or past medical history. Except as expressly admitted, Defendant

denies the remaining allegations of Paragraph 26.

        27.     Paragraph 27 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 27.

        28.     Paragraph 28 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 28.

        29.     Paragraph 29 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 29.

        30.     Paragraph 30 re-alleges and incorporates paragraphs 1 through 29. Defendant

answered paragraphs 1 through 29 as such no response is required.



Holley v. Mark T. Esper
Original Answer and Defenses                                                                    Page 7
 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 8 of 12 PageID #: 74




        31.     Paragraph 31 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 31.

        32.     Paragraph 32 contains conclusions of law to which no response is required. To

the extent that the allegations are deemed factual in nature by the court, Defendant admits that

Plaintiff has a service connected disability compensation rating from the VA. DLA hired

Plaintiff under the federal governments excepted appointment authority. The Defendant does not

have sufficient knowledge or information to affirm Plaintiff’s current or past medical history.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 32.

        33.     Paragraph 33 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 33.

        34.     Paragraph 34 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 34.

        35.     Paragraph 35 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 35.

        36.     Paragraph 36 re-alleges and incorporates paragraphs 1 through 35. Defendant

answered paragraphs 1 through 35 as such no response is required.

        37.     Paragraph 37 contains conclusions of law to which no response is required. To

the extent that the allegations are deemed factual in nature by the court, Defendant admits that

Plaintiff has a service connected disability compensation rating from the VA. DLA hired

Plaintiff under the federal governments excepted appointment authority. The Defendant does not

have sufficient knowledge or information to affirm Plaintiff’s current or past medical history.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 37.




Holley v. Mark T. Esper
Original Answer and Defenses                                                                 Page 8
 Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 9 of 12 PageID #: 75




        38.     Paragraph 38 contains conclusions of law to which no response is required. To

the extent that the allegations are deemed factual in nature by the Court, the Defendant admits

that Plaintiff submitted a request for a reasonable accommodation which was granted. Defendant

admits that Plaintiff filed an informal and formal EEO complaint with the DLA and the DLA

EEO office in New Cumberland, Pennsylvania respectively. Expect as expressly admitted,

Defendant denies the remaining allegations of Paragraph 38.

        39.     Paragraph 39 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 39.

        40.     Paragraph 40 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 40.

        41.     Paragraph 41 re-alleges and incorporates paragraphs 1 through 40. Defendant

answered paragraphs 1 through 40 as such not response is required.

        42.     Paragraph 42 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 42.

        43.     Denied.

        44.     Paragraph 44 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 44.

        45.     Paragraph 45 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 45.

        46.     Paragraph 46 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 46.

        47.     Paragraph 47 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies the remaining allegations of Paragraph 47.



Holley v. Mark T. Esper
Original Answer and Defenses                                                                 Page 9
    Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 10 of 12 PageID #: 76




           48.      Paragraph 48 re-alleges and incorporates paragraphs 1 through 47. Defendant

answered paragraphs 1 through 47 to which no response is required.

           49.      Paragraph 49 contains conclusions of law to which no response is required.

Plaintiff is not entitled to compensatory damages. Defendant made good faith efforts to consult

with Plaintiff to identify and make reasonable accommodations. 1 Except as expressly admitted,

Defendant denies paragraph 49.

           50.      Paragraph 50 contains conclusions of law to which no response is required.

Except as expressly admitted, Defendant denies paragraph 50.

           51.      Paragraph 51 contains conclusions of law to which no response is required.

Except as expressly admitted Defendant denies paragraph 51.

                                      AFFIRMATIVE DEFENSES

           1.       Plaintiff has failed to state a claim upon which relief may be granted.

           2.       Plaintiff’s claims are barred by his failure to prove a prima facie case of

discrimination, harassment, retaliation or reprisal.

           3.       To the extent that Plaintiff alleges he was not accommodated, Plaintiff failed to

participate in the interactive process and therefore failed to mitigate.

           4.       The Defendant’s actions, if any were taken for non-discriminatory reasons, and

those reasons were not pre-textual.

           5.       Plaintiff is not entitled to any damages and is otherwise limited by applicable

federal statutes in the type and dames he may recover, if any. See 42 U.S.C. § 1981 a(b)(3)(D).




1
    42 U.S.C. § 1981(a)(a)(3).


Holley v. Mark T. Esper
Original Answer and Defenses                                                                      Page 10
Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 11 of 12 PageID #: 77




        6.      Plaintiff is not entitled to compensatory damages. Defendant made good faith

efforts to consult with Plaintiff to identify and make reasonable accommodations. See 42 U.S.C.

§ 1981(a)(a)(3).

        7.      Defendant reserves the right to raise additional affirmative or other defenses as

appropriate.

                                             PRAYER

        Defendant, the United States, respectfully requests the Court enter judgment that Plaintiff

take nothing, dismiss all of Plaintiff’s claims with prejudice, and assess costs against Plaintiff

and that the Court grant Defendant such other further relief, both legal and equitable, to which it

is entitled.

                                                       Respectfully submitted,

                                                       STEPHEN J. COX
                                                       UNITED STATES ATTORNEY

                                                       /s/ Aimee M. Cooper
                                                       AIMEE M. COOPER
                                                       Assistant United States Attorney
                                                       Lead Attorney
                                                       Texas State Bar No. 24061167
                                                       United States Attorney’s Office
                                                       101 East Park Blvd., Suite 500
                                                       Plano, Texas 75074
                                                       Telephone: (972) 943-3597
                                                       Telefax: (972) 509-1209
                                                       aimee.cooper@usdoj.gov

                                                       /s/ Andrea L. Parker
                                                       ANDREA L. PARKER
                                                       Assistant United States Attorney
                                                       Texas Bar No. 00790851
                                                       350 Magnolia Avenue, Suite 150
                                                       Beaumont, Texas 77701-2237
                                                       Tel: (409) 839-2538
                                                       Fax: (409) 839-2643
                                                       Email: andrea.parker@usdoj.gov


Holley v. Mark T. Esper
Original Answer and Defenses                                                                   Page 11
Case 5:20-cv-00093-CMC Document 9 Filed 09/08/20 Page 12 of 12 PageID #: 78




                                                     ATTORNEYS FOR THE
                                                     UNITED STATES OF AMERICA

                                CERTIFICATE OF SERVICE

        I certify that on September 8, 2020, a true copy of the Defendant’s Answer and Defenses
to the Plaintiff’s original Complaint was served on Plaintiff’s counsel through use of the Court’s
electronic-notification system.

                                                     /s/ Aimee M. Cooper
                                                     Aimee M. Cooper




Holley v. Mark T. Esper
Original Answer and Defenses                                                                Page 12
